Title: To George Washington from Brigadier General Charles Scott, 10 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 10th 17<78>
          
          I am informd by one of my Observers that about forty Sail of Vessils wear in the Sound Yesterday evening a little above Stanford Standing To the eastward the weather was So hazey that He Could not discover whether they wear Ships of War or not, or whether there was any troops on Board. the badness of the weather has as Yet prevented A more particular Discovery. But as I have an officer on long Island in disguise I make no doubt he will Bring the Particulars. I recd a letter from Capt. Leavensworth last night who informs me that he Could make no farther Discoverys in York than that the enemy was making every possable preparation for a move but could not learn with certainty where, upon which he went over to long Island to make what discoverys he Could there, whilst their Designs might be discoverd in York, he returnd from the Island Yesterday Leaving a Subbalton behind to forward any thing that Should turn up. this is the officer that I alude to on long Island. the Capt. farther informs me that the Refugees has proposd to Genl Clinton that He should Leave two Ships of War and plenty of Millatary stores and they will Keep a Garrison in York and Defend it to the last ext[r]emety—he does not Know <as> Yet  
            
            
            
            what they got for answer, but is informd that they have an answer in Writing, which the officer He left on the Island will if possable Procure & Forward to me. the Capt. goes this Night (if the weather will permit him) to meet one of his runners From York. on his return I hope to be able to give Your Excellency Some Certainty of their Design.
          In order that Your Excellencys letter of the 8th Inst. Respecting the frequent Surprizes Should have its Desierd Effect, I gave Colo. Sheldon a Sight of it. he Communicated the Contents to the field officers, all of whom are very unhappy that they Should be thaught To deserve Your Excellencys Displeasure. pardon me Sir when I tell Your Excellency that those Gentn are not Blaemable in this matter. I know of my Own knowledg that they have taken oncommon pains In giving orders to their officers, allways to avoid Surprize. I can Say with propriety that Since that Regt Has been with me, no officers Could be more Vigulent than those three Gentlemen, nor no persons more Determind to have the Cause of the late Surprize Particularly Inquier’d into. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        